Case 1:21-cv-01007-CBK Document 26 Filed 08/04/21 Page 1 of 8 PagelD #: 160

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
NORTHERN DIVISION

 

FRANKLIN SANDOVAL NELSON,
Plaintiff,
VS.

JIM CROYMANS, CHIEF OF POLICE,
CITY OF SISSETON IN HIS OFFICIAL
AND INDIVIDUAL CAPACITIES; CITY
OF SISSETON, A MUNICIPAL
CORPORATION IN THE OFFICIAL AND
INDIVIDUAL CAPACITIES; KERRY M.
CAMERON, FORMER ROBERTS
STATE’S ATTORNEY IN THE OFFICIAL
AND INDIVIDUAL CAPACITIES; TIM
ZEMPEL, ROBERTS COUNTY COMM.
IN HIS OFFICIAL AND INDIVIDUAL
CAPACITIES; ROBERTS COUNTY, IN
THE OFFICIAL AND INDIVIDUAL
CAPACITIES; TIMOTHY J. CUMMINGS,
OFFICER OF THE COURT (LAWYER) IN
HIS OFFICIAL AND INDIVIDUAL
CAPACITIES; ROBIN WEINKAUF,
A/K/A/ ANGER, SKIDMORE
(PROSECUTRIX) IN HER OFFICIAL
AND INDIVIDUAL CAPACITIES;
BRENT FLUKE, WARDEN, MIKE
DURFEE STATE PRISON IN HIS
OFFICIAL AND INDIVIDUAL
CAPACITIES; DARIN YOUNG,
WARDEN, SOUTH DAKOTA STATE
PRISON IN HIS OFFICIAL AND
INDIVIDUAL CAPACITIES; AND
ROBERT W. DOOLEY, FORMER
WARDEN OF MDSP IN HIS OFFICIAL
AND INDIVIDUAL CAPACITIES;

Defendants.

 

1:21-CV-01007-CBK

MEMORANDUM OPINON AND
ORDER

 
Case 1:21-cv-01007-CBK Document 26 Filed 08/04/21 Page 2 of 8 PagelD #: 161

This matter is before the Court on defendants Robert Dooley, Brent Fluke, and
Darin Young’s motion to dismiss all claims asserted against them pursuant to Fed. R.
Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted. Doc. 9 at 1.

BACKGROUND

Franklin Sandoval Nelson was prosecuted in South Dakota State Court in the City
of Sisseton in Roberts County, for charges of rape in the third degree. Doc. 21 at 3. The
State court convicted Nelson on October 24, 2014. Doc. 21 at 2. On January 27, 2019, a
court granted Nelson’s petition for Habeas relief, overturning his conviction. Doc. | at 3.

The habeas court concluded that Nelson deserved a new trial because important
evidence had not been presented to the jury at time of the trial. Doc. 19-1 at 3-4. The
conviction rested primarily on the credibility of the victim, Robin Weinkauf. Id. at 2.
Nelson’s counsel in his habeas proceeding found a Department of Criminal Investigation
Report (“D.C.I. Report”) containing the results of a D.N.A. exam of Weinkauf’s clothing
from the incident, which did not contain Nelson’s D.N.A. Id. at 2-3. At the time of the
original trial, the D.C.I. Report was available, or at least in law enforcement’s possession.
Id. at 2. However, both the prosecuting attorney, Kerry Cameron and Nelson’s defense
counsel, Timothy J. Cummings, testified they were unaware of the D.C.I. Report’s
existence at the time of the trial. Id. The habeas court concluded that the D.C.I. Report
was material to the case, and that its absence deprived Nelson of his right to a fair trial.
Id. at 4. The habeas court went on to conclude that Nelson deserved a new trial. Id. That
said, the habeas court “[did not find] that the D.C.I. Report establishes Nelson’s
innocence.” Id. The charges against Nelson were dismissed by the state’s attorney a few
weeks later, on February 21, 2019. Doc. | at 3.

On February 18, 2021, Nelson filed a claim pro se under 42 U.S.C. § 1983,
alleging that defendants, acting under “color of state law”, violated several of his
Constitutional rights. Id. Nelson claims that defendants violated his Constitutional rights
under the Fifth, Sixth, and Fourteenth Amendments as well as his rights under Brady v.
Maryland, United States v. Bagley, and Giglio v. United States. See Brady v. Maryland,
373 U.S. 93 (1963), United States v. Bagley, 473 U.S. 667 (1985), Giglio v. United

2
Case 1:21-cv-01007-CBK Document 26 Filed 08/04/21 Page 3 of 8 PagelD #: 162

States, 405 U.S. 150 (1972). Nelson further alleges that defendants violated these rights
by subjecting him to malicious prosecution and unlawful incarceration from 2014 to
2019, being deliberately indifferent, and carrying out their respective responsibilities with
gross negligence. Doc. 1 at 3.

Nelson claims defendants acted under color of law as government employees, and
“as [Nelson’s] jailer [are] liable for damages for unlawful incarceration.” Doc. | at 3-4,
6.

Nelson claims he was wrongfully convicted and unconstitutionally incarcerated,
and this violated his Fifth and Fourteenth Amendment Due Process rights. Id. at 3.
Nelson argues these rights were violated by his incarceration from 2014-2019. Id. at 6.

Nelson claims the habeas court’s finding that the withholding of the D.C.I. Report
in the original trial was material proves there was a violation of his rights under Brady,
Bagley, and Giglio, which entitles him to actual, special, exemplary, treble, and punitive
damages. Doc. | at 3, 11.

Nelson finally requests “injunctive relief to WARDENS to turn over legal
papers...and Wardens create paper trail-computerized listing of legal-inmates
belongings.” Doc. 1 at 11.

The defense argues that defendants are protected from suite personally under
absolute immunity, and officially because the Eleventh Amendment bars actions for
monetary damages from State officials in their official capacity. Doc. 9 at 2.

LEGAL STANDARD

A complaint must contain a “short and plain statement of the claim showing that
the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662,
667-78 (2009).

“(T]he rules of procedure continue to allow notice pleading through a short

and plain statement of the claim showing that the pleader is entitled to

relief. Specific facts are not necessary; the statement need only give the

defendant fair notice of what the claim is and the grounds upon which it

rests.”
Case 1:21-cv-01007-CBK Document 26 Filed 08/04/21 Page 4 of 8 PagelD #: 163

Johnson v. Precythe, 954 F.3d 1100, 1101 (8th Cir. 2020) (internal citations omitted)
(cleaned up).

When reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the court
assumes that all facts in the complaint are true and construes any reasonable inferences
from those facts in the light most favorable to the nonmoving party. Schaaf v.

Residential Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008). To decide the motion, the

 

court may consider the complaint, materials that are part of the public record, or materials
necessarily embraced by the complaint. Porous Media Corp. v. Pall Corp., 186 F.3d
1077, 1079 (8th Cir. 1999). The complaint must contain “enough facts to state a claim to
relief that is plausible on its face” to survive the motion to dismiss. Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). “Factual allegations must be enough to raise a right
to relief above the speculative level ...” Id. at 555. In addition, the factual contents of
the complaint must “allow the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Braden v. Walmart Stores, 588 F.3d 585, 594 (8th
Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

Nonetheless, courts “are not bound to accept as true a legal conclusion couched as
a factual allegation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). When
assessing the merits of a complaint challenged under Fed. R. Civ. P. 12(b)(6), a court
should “begin by identifying pleadings that, because they are no more than conclusions,
are not entitled to the assumption of truth.” Id. at 679.

One caveat is that complaints by prisoners writing pro se must “be given liberal
construction.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015); accord Stone v.
Harry, 364 F.3d 912, 914 (8th Cir. 2004) (citing Estelle v. Gamble, 429 U.S. 97, 106
(1976)). “[A] pro se complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94
(2007).

All that said, pro se litigants are not excused from complying with Fed. R. Civ. P.
8(a). Brown v. Frey, 806 F.2d 801, 804 (8th Cir. 1986). Although this Court must accept

as true any well-pleaded facts, the Court need not accept “threadbare recitals of the

4
Case 1:21-cv-01007-CBK Document 26 Filed 08/04/21 Page 5 of 8 PagelD #: 164

elements of a cause of action, supported by mere conclusory statements.” Iqbal, 556 U.S.
at 678. “When we say that a pro se complaint should be given liberal construction, we
mean that if the essence of an allegation is discernible . . . then the district court should
construe the complaint in a way that permits the layperson’s claim to be considered
within the proper legal framework.” Solomon, 795 F.3d at 787 (quoting Stone v. Harry,
364 F.3d 912, 914 (8th Cir. 2004)).

DISCUSSION

42 U.S.C. § 1983 authorizes private parties to file complaints against any person:
individuals, municipalities, or any defendant who (1) acts under the “color of state law”
and (2) violates “any rights, privileges, or immunities secured by the Constitution and
laws [of the U.S.]...” 42 U.S.C. § 1983; see, West v. Atkins, 487 U.S. 42, 48 (1988).
An act falls under the “color of state law” when it is a “[m]issue of power, possessed by
virtue of state law and made possible only because the wrongdoer is clothed with the
authority of state law. ..” Monroe v. Pape, 365 U.S. 167, 184 (1961) (quoting United
States v. Classic, 313 U.S. 299, 325-26 (1946)). An example would be a state official
carrying out his or her official duties in accordance with state law.

Nelson’s § 1983 claim is against the defendants in their official and personal
capacities. Doc. | at 6. An official capacity claim in a § 1983 action “generally
represent[s] only another way of pleading an action against an entity of which an officer
is an agent.’” Ky. v. Graham, 473 U.S. 159, 165-66 (1985) (quoting Monell v. Dep’t of
Soc. Servs., 436 U.S. 658, 690 (1978). A suit against one in an official capacity “is nota
suit against the official personally....a plaintiff seeking to recover on a damages
judgment in an official-capacity suit must look to the government entity itself.” Id. at
166. Nelson’s claim against the defendants Dooley, Fluke, and Young in their official
capacities is thus against the State of South Dakota since the defendants were employed
by the South Dakota Department of Corrections. Doc. | at 1, 6.

In Will v. Mich. Dep’t of State Police, the Supreme Court held that States are not
“persons” within the meaning of § 1983 and cannot be sued for monetary relief. Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989); see also, Green v. Burl, 799 Fed.
5
Case 1:21-cv-01007-CBK Document 26 Filed 08/04/21 Page 6 of 8 PagelD #: 165

Appx. 945 (8th Cir. 2020) (in per curiam decision held that official capacity claim in a
§ 1983 action against prison wardens was barred by Eleventh Amendment sovereign
immunity). The Court found that Congress, when enacting § 1983, “had no intention to
disturb the State’s Eleventh Amendment immunity. .. ,” and thus § 1983 monetary
reward against a State sued in official capacity is barred by the Eleventh Amendment,
unless the State waives the immunity. Will, 491 U.S. at 65. Neither the motions nor the
facts waive or could be purported to waive this immunity. Id. Nelson’s claim for
monetary damages against South Dakota is thus barred by Eleventh Amendment
immunity. See also, Green, 199 Fed. Appx. 945.

While an official sued in his or her personal capacity is a “suable” person under a
§ 1983 action, Hafer v. Melo, 502 U.S. 21, 30 (1991), Eighth Circuit precedent is clear
that wardens are “‘absolutely immune from damages flowing from the fact of a prisoner’s
incarceration, when that incarceration occurs pursuant to a facially valid order of

confinement.” Patterson v. Von Riesen, 999 F.2d 1235 (8th Cir. 1993). The court in

 

Patterson found that at common law jailers were absolutely immune against actions
alleging wrongful confinement, and that “officials acting pursuant to a facially valid court
order have a quasi-judicial absolute immunity from damages for actions taken to execute
that order.” Id. at 1239-40.

Nelson states his § 1983 claim against the defendants in their personal capacity
stems only from his “unlawful incarceration.” Doc. | at 6. Nelson does not claim the
defendants violated his constitutional rights through other means, nor does he claim the
defendants committed other unlawful acts. The defendants also acted pursuant to a valid
order: Nelson’s conviction by the Fifth Judicial Circuit Court of South Dakota. Doc. 24-
2. This is unlike Henry v. Sanchez, where the California Central District Court refused to
adopt the holding in Patterson because the warden had not been acting in accordance with
a court order. Henry v. Sanchez, 923 F. Supp. 1266, 1272 (C.D. Cal. 1996). In addition
to a valid court order, Eighth Circuit precedent in Figg v. Russell supports that an order
for incarceration is valid until a writ of habeas corpus is issued. Figg v. Russell, 433 F.3d
593, 597-98 (8th Cir. 2006). In Figg the court found the defendant wardens were

6
Case 1:21-cv-01007-CBK Document 26 Filed 08/04/21 Page 7 of 8 PagelD #: 166

absolutely immune for incarcerating the plaintiff for 416 days until the plaintiff had been
issued a writ of habeas corpus. Id. at 599. In this case, Nelson’s claim is for his
incarceration from October 2014 to January 2019. Doc. | at 6. Similar to Figg, the
habeas court did not grant Nelson’s writ until January 23, 2019. Doc. 19-2, at 2. For
these reasons, the Court finds that defendants Dooley, Fluke, and Young followed a valid
order. Since Nelson does not claim the defendants violated his rights through some other
means, or were in other ways unlawful, and because the defendants acted pursuant to a
valid order, Nelson’s claim against the wardens thus flows from the fact that Nelson was
incarcerated. Thus, Dooley, Fluke, and Young are absolutely immune from Nelson’s §
1983 claim against them in their personal capacities.

Absolute immunity applies to Dooley, Fluke, and Young as wardens following a
valid order for three policy reasons articulated in Patterson. “First, because the judge and
parole officers have absolute immunity, wardens are likely to be the focus of suits
challenging the fact of confinement,” and become inundated with litigation from resentful
prisoners. Patterson, 999 F.2d at 1240. Second, “[w]Jardens should not be required to
make the Hobson’s choice between disobeying the court order or being haled into court
to answer for damages,” for following a valid court order. Id. “Finally, such suits
present a serious threat to the integrity of the judicial process,” because a warden would
have to question the validity of each court order in order to avoid liability for unlawful
imprisonment. Id. “Officials such as the [wardens] must not be required to act as
pseudo-appellate courts scrutinizing the orders of judges.” Id. at 1241 (citing Valdez v.
Denver, 878 F.2d 1285, 1289 (10th Cir. 1989) (internal citations omitted) (cleaned up).

Nelson finally requests “injunctive relief to WARDENS to turn over legal papers .
.. and Wardens create paper trail-computerized listing of legal-inmates belongings.”

Doc. | at 11.

Nelson’s final request for “injunctive relief . . . to turn over legal papers . . . and
[sic] Wardens create paper trail- computerized listing of legal-inmates belongings” fails
to state a claim upon which relief can be granted. Nelson’s release from prison made

moot any claim for such injunctive relief. Smith v. Hundley, 190 F.3d 852, 855 (8th Cir.
7
Case 1:21-cv-01007-CBK Document 26 Filed 08/04/21 Page 8 of 8 PagelD #: 167

1999) (concluding that plaintiffs transfer to different prison facility rendered his claims
for declaratory and injunctive relief moot), Hickman v. Missouri, 144 F.3d 1141, 1142-43
(8th Cir. 1998) (holding that prisoners’ claims for declaratory relief under the ADA were

moot once the prisoners were released on parole).
ORDER

IT IS HEREBY ORDERED that the motion of defendants Dooley, Fluke, and

Young to dismiss for failure to state a claim upon which relief can be granted, Doc. 9, is

GRANTED.
DATED this ; ay, of August, 2021.

BY THE COURT:

CHARLES B. KORNMANN
United States District Judge
